DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group I, claims 1-12 in the reply filed on February 24, 2022 is acknowledged.  However, upon further search and consideration, claim 13 is rejoined, and the Restriction Requirement of February 16, 2022 is withdrawn.  Claims 1-13 are currently pending and under examination.
	
This application is a Divisional Application of U.S. Application No. 15/491152, filed April 19, 2017, now U.S. Patent No. 10,935,560, which claims benefit of priority to U.S. Provisional Application No. 62/327028, filed April 25, 2016.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The term "low concentration of phospholipid" in claims 1 and 8 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Additionally, regarding claims 1 and 9, as the concentration of phospholipid in the clotting reagent of a) is unclear, these claims are further indefinite, because it is unclear what amount of phospholipid in the clotting reagent of c) is included or excluded by "higher than the concentration of phospholipids" in a). 
The term "normal pooled plasma" in claims 2, 10, and 13 is a relative term which renders the claims indefinite.  The term "normal" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claims 11 and 12, use of parentheses renders these claims indefinite, because it is unclear whether the limitations within the parentheses are part of the claimed invention.  
	Claims 3-7 are included in the rejection as these claims depend from above-rejected claims, and fail to remedy the noted deficiencies. 


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a phospholipid-.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenfield et al. (IDS; US 7,932,021; Published 2011).
With regard to claims 1, 2, and 13, Greenfield et al. teach a kit for detecting lupus anticoagulants associated with antiphospholipid syndrome in a patient (Abs).  The kit including a phospholipid-dependent clotting reagent comprising a low concentration of phospholipid; a coagulation inhibitor; a phospholipid-dependent clotting reagent comprising a higher concentration of phospholipid (Abs.; Col. 4, Line 18-25, Line 60 to Col. 5, Line 59; Col. 6, Line 9-23; Col. 12, Line 14-20); and pooled plasma derived from control subjects, which is normal pooled plasma (Col. 4, Line 20; Col. 11, Line 50-61).
	With regard to claims 3 and 4, Greenfield et al. teach that the phospholipid-dependent clotting reagent comprises APTT and dRVVT (Col. 4, Line 4-25).
claims 5 and 6, Greenfield et al. teach that the coagulation inhibitor is a thrombin inhibitor, including argatroban and hirudin (Col. 12, Line 14-20)
With regard to claims 8-10, Greenfield et al. teach that with regard to packaging of the kit, the components can all be mixed together in any combination in one or more containers (Col. 15, Line 42-44), which encompasses packaging the phospholipid-dependent clotting reagent comprising a low concentration of phospholipid, the coagulation inhibitor, the phospholipid-dependent clotting reagent comprising a higher concentration of phospholipid, and the normal pooled plasma, in the same container. 
With regard to claims 11 and 12, Greenfield et al. teach that the higher phospholipid is at least about 1 mg/ml phospholipid concentration, which is encompassed within about 0.2 to about 5.0; and the low phospholipid is about 50 µg/ml phospholipid concentration, which is encompassed within about 0.002 to about 0.2 (Col. 16, Line 60-62).  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Greenfield et al., and further in view of Mani et al. (IDS; Ex vivo effects of low-dose rivaroxaban on specific .  
The teachings of Greenfield et al. as applied to claim 1 has been set forth above.  Greenfield et al. further teach that it is desirable to control for the effect of coagulation inhibitors, including the thrombin inhibitors argatroban and hirudin, which interfere with results of lupus anticoagulant testing (Col. 12, Line 4-20).  Greenfield et al. do not specifically teach that the coagulation inhibitors tested include factor Xa inhibitors including rivaroxaban, apixaban, edoxaban, betrixaban, antistasin, TAP, and combinations thereof.
	Mani et al. teach a method and components for detecting lupus anticoagulants associated with antiphospholipid syndrome in a patient, where the aim of the study is to determine the effects of rivaroxaban on screening assays (Abs.; p. 131, Left Col., Lupus anticoagulants).  
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Greenfield et al. and Mani et al., because both teach components and a method for detecting lupus anticoagulants associated with antiphospholipid syndrome in a patient.  The assessment of coagulation inhibitors, including the factor Xa inhibitor rivaroxaban, to determine the effect on screening assays, is known in the art as taught by Mani et al.  The inclusion of an additional coagulation inhibitor, including rivaroxaban, would be expected to predictably improve the kit of Greenfield et al., by allowing for testing of a broader range of coagulation inhibitors, thus rendering the kit more efficient and cost effective.  
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Greenfield et al. and Mani et al., wherein the coagulation inhibitor comprises a factor Xa inhibitor, including rivaroxaban (Claim 7).


Conclusion

No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653